Citation Nr: 1634779	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  11-21 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar degenerative disc disease with sacralgia and coccyalgia.

2.  Entitlement to an initial compensable evaluation for left thumb degenerative joint disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1971 to October 1977, and from September 1979 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to higher initial evaluations for degenerative disc disease with sacralgia and coccyalgia and left thumb degenerative joint disease, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left thumb degenerative joint disease manifests in painful motion.


CONCLUSION OF LAW

The Veteran is entitled to an initial evaluation of 10 percent for left thumb degenerative joint disease.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003, 5228 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

While the Board is not granting the entire benefit sought on appeal, the Board's current decision does not prejudice the Veteran.  Consideration of whether the Veteran is entitled to any additional benefit is deferred pending further action by the AOJ.  Because a final decision is not being made at this time, an analysis of whether VA complied with its duties to notify and assist the Veteran is not necessary.  

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet.App. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (applying the concept of staged ratings to increased evaluation claims).

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  Where arthritis results in painful motion of the joint, the rating criteria allows for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59; see Sowers v. McDonald, 27 Vet.App. 472, 478 (2016) (noting that "§ 4.59 seeks to provide a claimant with at least the minimum compensable rating for his [or her] painful joint"); see also DeLuca, 8 Vet. App. 202 (pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether the limitation of motion specified in the Diagnostic Code criteria is shown).

The Veteran's left thumb degenerative joint disease is currently evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5228, which evaluates disabilities of the thumb on the basis of limitation of motion.  The Board finds that the evidence of record, lay and medical, demonstrates that the Veteran is entitled to the minimum compensable evaluation of the thumb joint due arthritis resulting in painful motion.  38 C.F.R. § 4.59.  The evidence includes an October 2007 private treatment report documenting left thumb pain.  A January 2008 x-ray diagnosed left thumb degenerative joint disease (a form of arthritis).  The Veteran submitted a statement in September 2008 complaining of ongoing left thumb pain and reduced grip.  A July 2010 VA examination revealed left thumb degenerative joint disease along with objective painful motion.  A January 2014 VA examiner found no objective evidence of painful motion, but nonetheless acknowledged subjective complaints of left thumb pain.  The Veteran testified credibly during his July 2016 hearing that he continues to experience painful motion of the left thumb joint and reduced grip.

The competent evidence of record establishes a diagnosis of arthritis resulting in painful motion, and under these circumstances, the Veteran is entitled to a minimum compensable evaluation for his left thumb degenerative joint disease.  See 38 C.F.R. § 4.59, 4.71a, DC 5228.

As noted in the remand section below, additional medical inquiry is required before fully adjudicating the Veteran's entire claim.  The Board's current finding does not preclude a subsequent finding that the Veteran is entitled to a higher initial evaluation for his left thumb degenerative joint disease if additional evidence following remand demonstrates such a finding is warranted.  The Board's decision merely reflects that his left thumb degenerative joint disease warrants at least an initial evaluation of 10 percent.   

ORDER

An initial evaluation of 10 percent for left thumb degenerative joint disease is granted. 
REMAND

A remand is necessary in order to obtain additional medical records, to provide the Veteran with new VA examinations of the back and left thumb.  

At his hearing, the Veteran testified he received private treatment for his back and thumb at Vitality Clinic in Pahoa, Hawaii.  A letter from his provider was submitted to VA in June 2016 confirming the Veteran's back and left thumb treatment.   However, treatment records from this provider have not been obtained, and the Veteran expressed a desire at his hearing for VA to assist in obtaining such records.  On remand, the Veteran should be requested to provide the appropriate release form so that the records may be requested. 

The Veteran also testified he has reduced motion of his back, and that his back pain contributed to his decision to retire.  He testified that he has no grip strength in his left thumb and the motion is restricted to the point that he cannot make a first.  Based on these symptoms, it appears the Veteran's back and left thumb have both worsened since the last VA examination of January 2014.  At that time, the January 2014 VA examiner recorded full range of motion of the back and left thumb, with no functional loss as a result of either disability.  Where a Veteran's disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Finally, the issue of entitlement to a TDIU has been raised by the record during the Veteran's July 2016 hearing.  See Rice v. Shinseki, 22 Vet.App. 447, 453 (2009) (holding that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities . . . ."); see also Robinson v. Peake, 21 Vet.App. 545, 552 (2008) (holding that the Board must address issues raised by the appellant or reasonably raised by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009).  Nevertheless, the Board finds that the matter is inextricably intertwined with the issues remanded herein and will therefore remand that matter accordingly.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate any outstanding records with the claims file, including records from Vitality Clinic in Pahoa, Hawaii.  The Veteran should be advised that he has the right to submit additional evidence, or, in the alternative, he may submit the appropriate release form so that VA may request the records for him.  

The AOJ should also secure any outstanding VA medical records.

2.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected back and left thumb disabilities.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should comment on the severity of the Veteran's service-connected back and left thumb disabilities and report all signs and symptoms necessary for rating the disabilities, including the range of motion in degrees for the back and left thumb, and the opposite right thumb.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion. The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

Finally, the examiner should comment on the effect that the Veteran's back and left thumb disabilities has on his employment, regardless of whether or not he employed.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 
 	
4.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice, 22 Vet. App. at 447.  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case  and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


